10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Cage PABLY PRISER: OSSuManhe rset AeALHORP sage. oft

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

SRC Labs, LLC, et al.,

Plaintiffs, No. 2:18-cv-00321-JLR
v.
{PRGOPOSED) ORDER GRANTING
Microsoft Corporation, PLAINTIFFS’ MOTION TO WITHDRAW

COUNSEL
Defendant.

 

 

This matter came before the Court on Plaintiffs’ Motion to Withdraw Counsel Mark a.
Griffin. The Court has considered the all documents submitted in support and opposition, and the

files and records in this case.

The Court finds, concludes, and orders that Plaintiffs’ request is GRANTED.

—

Dated this HY day of Decerteee 2020, / wen
\ iin \ x
James L. Robart
United States District Judge

(PROPOSED) ORDER GRANTING PLAINTIFFS’ MOTION TO KELLER ROHRBACK L.L.P.
WITHDRAW COUNSEL 1201 Third Avenue, Suite 3200

(2:18-cv-00321-JLR) - | TELECHONE: (206) eas ieoo

FACSIMILE: (206) 623-3384

ye

 
